Exhibit 10.1

Execution Version

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 17th day of June, 2018, and amends and restates both the Employment
Agreement effective as of the 15th day of June, 2011 (the “Original Agreement”),
as well as the Amended and Restated Employment Agreement made as of August 4,
2016 (the “2016 Agreement”), each by and among Cedar Realty Trust, Inc., a
Maryland corporation formerly known as Cedar Shopping Centers, Inc. (the
“Corporation”), Cedar Realty Trust Partnership, L.P., a Delaware limited
partnership formerly known as Cedar Shopping Centers Partnership, L.P. (the
“Partnership”), and Bruce J. Schanzer (the “Executive”).

1. Position and Responsibilities.

1.1 The Executive shall continue to serve in an executive capacity as Chief
Executive Officer of both the Corporation and the Partnership with duties
consistent therewith and shall perform such other functions and undertake such
other responsibilities as are customarily associated with such capacity. The
Executive shall report directly to the Board of Directors of the Corporation
(the “Board of Directors”). The Executive shall also hold such directorships and
officerships in the Corporation, the Partnership and any of their subsidiaries
to which, from time to time, the Executive may be elected or appointed during
the term of this Agreement.

1.2 The Executive shall devote his full business time and skill to the business
and affairs of the Corporation and the Partnership and to the promotion of their
interests.

2. Term of Agreement.

2.1 The term of the Agreement shall be five years, commencing June 15th, 2018
(the “Effective Date”), unless sooner terminated as provided herein.



--------------------------------------------------------------------------------

2.2 Notwithstanding the provisions of Section 2.1 hereof, each of the
Corporation and the Partnership shall have the right, on written notice to the
Executive, to terminate the Executive’s employment for any reason, including
Cause (as defined in Section 2.3), such termination to be effective as of the
date on which notice is given or as of such later date otherwise specified in
the notice. Upon a termination of employment for Cause, the Executive shall not
be entitled to receive any additional compensation hereunder. The Executive
shall have the right, on 30 days’ advance written notice to the Corporation and
the Partnership, to resign the Executive’s employment for Good Reason (as
defined in Section 2.4), such termination to be effective as of the 30th day
following when such notice is given or as of such later date otherwise specified
in the notice; provided, however, that Good Reason shall cease to exist for any
event on the 60th day following the date on which the Executive knew or should
have known of the occurrence of the event unless the Executive has given the
Corporation and the Partnership written notice, in accordance with this
Section 2.2.

2.3 For purposes of this Agreement, the term “Cause” shall mean any of the
following: (a) the Executive’s willful failure to comply with any of the
material terms of this Agreement or of the Corporation’s Code of Ethics then in
effect, which shall not be cured, to the extent curable, within 10 days after
written notice, or if the same is not of a nature that it can be completely
cured within such 10 day period, if the Executive shall have failed to commence
to cure the same within such 10 day period and shall have failed to pursue the
cure of the same diligently thereafter; (b) the Executive’s engagement in gross
misconduct that is demonstrably injurious to the business or reputation of the
Corporation or the Partnership; (c) the Executive’s knowing and willful neglect
or refusal to attend to the material duties assigned to the Executive by the
Board of Directors, which shall not be cured within 10 days after written
notice; (d) the Executive’s intentional misappropriation of property that is
material to the Corporation or the Partnership for the Executive’s own use;
(e) the Executive’s commission of an act of fraud or embezzlement; (f) the
Executive’s conviction of a felony; (g) the Executive’s engaging in any activity
which is prohibited pursuant to Section 5 of this Agreement, which shall not be
cured, to the extent curable, within 10 days after written notice.



--------------------------------------------------------------------------------

2.4 For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (i) a material breach of this Agreement by the Corporation or the
Partnership; (ii) a material reduction or adverse change in the Executive’s
duties or responsibilities; or (iii) the relocation of the Executive’s office or
the Corporation’s or Partnership’s executive offices to a location more than 30
miles from the Executive’s Port Washington office (or any future office which
the Executive agrees to work from). The Corporation or the Partnership, as
applicable, shall have 30 days after receipt of the Executive’s notice of
termination for Good Reason in which to cure the failure, breach or infraction
described in the notice of termination. If the failure, breach or infraction is
timely cured by the Corporation or the Partnership to the reasonable
satisfaction of the Executive, the notice of termination for Good Reason shall
become null and void (for clarity, if the failure, breach or infraction is not
so timely cured by the Corporation or the Partnership, the notice of termination
for Good Reason shall become effective as set forth in the third sentence of
Section 2.2.



--------------------------------------------------------------------------------

2.5 As used herein, a “Change in Control” shall be deemed to occur if: (i) there
shall be consummated (x) any consolidation or merger of the Corporation or the
Partnership in which the Corporation or the Partnership is not the continuing or
surviving corporation or pursuant to which the stock of the Corporation or the
units of the Partnership would be converted into cash, securities or other
property, other than a merger or consolidation of the Corporation or Partnership
in which the holders of the Corporation’s stock immediately prior to the merger
or consolidation hold more than fifty percent (50%) of the stock or other forms
of equity of the surviving corporation immediately after the merger, or (y) any
sale, lease, exchange or other transfer (in one transaction or series of related
transactions) of all, or substantially all, the assets of the Corporation or the
Partnership; (ii) the Board of Directors approves any plan or proposal for
liquidation or dissolution of the Corporation or the Partnership; or (iii) any
person acquires more than 29% of the issued and outstanding common stock of the
Corporation. Notwithstanding the foregoing, to the extent that any payment or
benefit described in this Agreement that is payable upon or following a Change
in Control constitutes “non-qualified deferred compensation” under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), a Change in
Control shall not be deemed to occur unless such transaction also constitutes
(x) a “change in the ownership or of effective control” of the Corporation or
the Partnership or a “change in the ownership of a substantial portion of the
Corporation’s or the Partnership’s assets” for purposes of Section 409A or
(y) complies with the plan termination and liquidations rule contained in
Treasury Regulation 1.409A-3(j)(4)(ix).

3. Compensation.

3.1 Base Salary. The Partnership shall pay to the Executive for the services to
be rendered by the Executive hereunder to the Corporation and the Partnership a
base salary at the rate of $800,000 per annum through December 31, 2018 and at
the rate of $750,000 per annum commencing January 1, 2019. The base salary shall
be payable in accordance with the Corporation’s or Partnership’s normal payroll
practices, but not less frequently than twice a month. Such base salary will be
reviewed at least annually and may be increased (but not decreased other than as
set forth in the preceding sentence) by the Board of Directors in its sole
discretion.



--------------------------------------------------------------------------------

3.2 Bonus. The Executive’s target annual bonus will be equal to 100% of the
Executive’s annual base salary and the Executive shall participate in the
Corporation’s annual bonus plan for senior executive officers, with the payment
of any bonus being subject to the achievement of performance criteria
established by the Board of Directors or Compensation Committee and within the
discretion of the Board of Directors, based on recommendations of the
Compensation Committee.

3.3 Equity Awards. On the Effective Date, the Corporation will grant the
Executive long-term incentive compensation awards of (i) 750,000 shares of
restricted common stock of the Corporation (the “Initial Time-Based Equity
Award”), (ii) 1,500,000 restricted stock units of the Corporation, which
restricted stock units shall be settled in shares of common stock of the
Corporation to the extent they are earned and become vested as set forth in
Section 3.3(b) below (the “Performance-Based Equity Award”) and (iii) 1,500,000
dividend equivalent rights of the Corporation, which shall be settled in cash
upon vesting as set forth below (the “Dividend Equivalent Rights”). On
January 1, 2019, the Corporation will grant the Executive an additional
long-term incentive compensation award of 250,000 shares of restricted common
stock of the Corporation (the “Subsequent Time-Based Equity Award and, together
with the Initial Time-Based Equity Award, the “Time-Based Equity Awards” and the
Time-Based Equity Awards together with the Performance-Based Equity Award and
the Dividend Equivalent Rights, the “Equity Awards”).



--------------------------------------------------------------------------------

(a) Time-Based Equity Awards. The Time-Based Equity Awards shall fully vest on
the 5th anniversary of the Effective Date, provided that the Executive remains
continuously employed for the entire vesting period by the Corporation through
such 5th anniversary. Any unvested Time-Based Equity Awards shall be forfeited
as of the date of Executive’s termination of employment if such termination
occurs for any reason prior to the 5th anniversary of the Effective Date, except
as otherwise provided in Sections 3.3(d) and 4.1(iii) of the Agreement.

(b) Performance-Based Equity Award. The Performance-Based Equity Award shall
vest and be earned, if at all, based on the Corporation’s average annual total
shareholder return (“Average Annual TSR”) over a defined performance period as
set forth below.

 

(i) Vesting. The percentage of the Performance-Based Equity Award that shall
vest and be earned shall be determined as set forth in the table below. Linear
interpolation shall be applied to determine the percentage of the
Performance-Based Equity Award that vests and is earned where the Corporation’s
Average Annual TSR over the performance period falls between the Threshold,
Target and Maximum amounts set forth below. Achievement of Average Annual TSR of
6.5% shall result in vesting and earning of 1,000,000 restricted stock units
subject to the Performance-Based Equity Award (the “Target Performance-Based
Award”). In order for any portion of the Performance-Based Equity Award to be
earned and vest, the Corporation’s Average Annual TSR over the relevant
measurement period must be at least 4% and in no event may more than 150% of the
Target Performance-Based Award vest and be earned.

 

     Threshold     Target     Maximum  

Average Annual TSR

     4 %      6.5 %      10 % 

Payout (% of Target Absolute TSR Award)

     50 %      100 %      150 % 



--------------------------------------------------------------------------------

(ii) Generally. For purposes of determining the percentage of the
Performance-Based Equity Award that will vest and be earned, the Average Annual
TSR of the Corporation for the defined performance period shall be calculated as
follows: the return for each 12-month period ending on an anniversary of the
Effective Date shall consist of (A) the sum of (1) all dividends and
distributions declared with respect to the Corporation’s common stock during
such 12-month period, plus (2) the difference between the average closing price
of the Corporation’s common stock for the 20 trading days prior to the last day
of the 12-month period and the average closing price of such common stock for
the 20 trading days prior to the first day of the 12-month period, divided by
(B) the average closing price of such common stock for the 20 days prior to the
first day of that 12-month period.

(iii) Performance Periods. Provided that the Executive remains employed for the
entire performance period by the Corporation and subject to the vesting terms
described in Section 3.3(b)(i) of the Agreement, determination of the percentage
of the Performance-Based Equity Award that shall vest and be earned shall be
made, in the first instance by reference to an interim measurement period
commencing on the Effective Date and ending on the 3rd anniversary of the
Effective Date (the “Interim Performance Period”); and ultimately by reference
to a full measurement period commencing on the Effective Date and ending on the
5th anniversary of the Effective Date (the “Full Performance Period”). At the
conclusion of the Interim Performance Period, up to 50% of the Performance-Based
Equity Award may vest and be earned as follows:



--------------------------------------------------------------------------------

  (I) the Executive shall be entitled to 50% of the percentage of the
Performance-Based Equity Award that would have been earned and vested had the
same performance been achieved at the end of the Full Performance Period, with
any portion of the Performance-Based Equity Award that is not earned at the end
of the Interim Performance Period to be carried forward for evaluation at the
end of the Full Performance Period; and

 

  (II) if no portion of the Performance-Based Equity Award vests and is earned
as of the end of the Interim Performance Period, 100% of the Performance-Based
Equity Award will be carried forward for evaluation at the end of the Full
Performance Period.

(c) Dividends and Dividend Equivalent Rights. The Executive shall receive
currently and free of any risk of forfeiture the dividends and distributions
with respect to the Time-Based Equity Awards. The Dividend Equivalent Rights,
however, shall accrue and shall be deemed to be reinvested into the Corporation
(which, for purposes of determining the amounts deemed to be reinvested, will
include all dividends received on such Dividend Equivalent Rights) and payment
with respect to the Dividend Equivalent Rights (including any dividends received
on such Dividend Equivalent Rights) shall be deferred until the end of the
Interim Performance Period, or the Full Performance Period, as the case may be,
to coincide with the vesting, if any, of the Performance-Based Equity Award in
respect of which such dividends accrue, and shall be subject to the same vesting
requirements set forth in Section 3.3(b); provided, however, no Dividend
Equivalent Rights shall accrue or be paid for Average Annual TSR above 10%. For
the avoidance of doubt, if no portion of the Performance-Based Equity Award
vests and is earned, no amount shall be paid to the Executive with respect to
the Dividend Equivalent Rights and such Dividend Equivalent Rights shall
automatically and without notice be forfeited.



--------------------------------------------------------------------------------

(d) Accelerated Vesting. Notwithstanding anything to the contrary contained in
the foregoing provisions of this Section 3.3., in the event that prior to the
full vesting of the Equity Awards the Corporation shall terminate this Agreement
without Cause, the Executive shall resign for Good Reason, the Executive’s
employment with the Corporation shall terminate by reason of death or
disability, or a Change in Control shall occur prior to the termination of the
Executive’s employment with the Corporation (each, a “Triggering Event”), then
the entire unvested Time-Based Equity Awards shall fully vest on the date of
such Triggering Event. The percentage of the Performance-Based Equity Award and
the Dividend Equivalent Rights that vests under this Section 3.3(d), if any,
will be determined as of the date of the Triggering Event in accordance with the
chart set forth in Section 3.3(b) above (with linear interpolation between the
Threshold, Target and Maximum amounts); provided, however, that for purposes of
this Section 3.3(d) and Section 3.3(e) below, Average Annual TSR shall mean the
product of (i) the sum of (A) the Corporation’s total shareholder return for
each full 12-month period in the Acceleration Performance Period (as defined
below), if any, plus (B) the Corporation’s total shareholder return for the
period beginning on the first day following the last full 12-month period in the
Acceleration Performance Period and ending on the last day of the Acceleration
Performance Period (or, if there is no full 12-month period in the Acceleration
Performance Period, the period beginning on the first day of the Full
Performance Period and ending on the last day of the Acceleration Performance
Period), with total shareholder return for such periods calculated in accordance
with Section 3.3(b)(ii) above, and (ii) a fraction, the numerator of which is
1,825 (i.e., 365 x 5), and the denominator of which is five (5) times the number
of days in the Acceleration Performance Period. For purposes of this
Section 3.3(d) the Acceleration Performance Period shall be the period
commencing on the first day of the Full Performance Period and ending on the
Triggering Event. By way of illustration, if this calculation were performed on
the last day of the second year of the Full Performance Period and the sum of
the annual total shareholder return and partial-year total shareholder return
through the Triggering Event was 15% then the fraction would be 1825/(5x730),
the Average Annual TSR would be 7.5%, and the payout of the Performance-Based
Equity Award and the Dividend Equivalent Rights that vest would be the linear
interpolation of 7.5% between 6.5% and 10%, or 114.3% of the Target Performance
Based Award and Dividend Equivalent Rights.



--------------------------------------------------------------------------------

(e) Change in Control Payment; Other Payments. In the event that a Change in
Control shall occur (i) during the term of the Agreement and (ii) prior to
January 1, 2019, in lieu of the Subsequent Time-Based Equity Award, the
Executive shall be entitled to a cash payment equal to (A) 250,000 multiplied by
(B) the value of the consideration received by the Corporation’s stockholders
per share of common stock in the Change in Control (the “Substitution Payment”).
In addition, if the Performance-Based Equity Award vests and if the
Corporation’s Average Annual TSR for the period between the Effective Date and
the last day of the Full Performance Period (or, if the Performance-Based Equity
Award vests earlier pursuant to Section 3.3(d) above, the date of the Triggering
Event, with Average Annual TSR determined in accordance with Section 3.3(d)) is
greater than 10%, the Executive shall be entitled to a cash amount equal to (i)
(A) 500,000 multiplied by (B) a fraction, the numerator of which is the
Corporation’s Average Annual TSR minus 10% and the denominator of which is 10,
(with such fraction to be expressed as a number rather than a percentage (i.e.,
if Average Annual TSR is 15%, the number by which 500,000 is multiplied shall be
0.5) and provided that, in no event shall such fraction be greater than 1)
multiplied, by (x) if such vesting occurs in connection with a Change of
Control, the value of the consideration received by the Corporation’s
stockholders per share of common stock in the Change in Control and (y) in all
other circumstances, the average closing price of the Corporation’s common stock
for the 20 trading days prior to such vesting date; provided, however, no such
cash payment shall be made for Average Annual TSR above 20%.



--------------------------------------------------------------------------------

3.4 The Executive and his family shall be entitled to participate in, and
receive benefits from, on the basis comparable to other senior executives, any
insurance, medical, disability, or other employee benefit plan of the
Corporation, the Partnership or any of their subsidiaries which may be in effect
at any time during the course of the Executive’s employment by the Corporation
and the Partnership and which shall be generally available to senior executives
of the Corporation, the Partnership or any of their subsidiaries.

3.5 The Partnership agrees to reimburse the Executive for all reasonable and
necessary business expenses incurred by the Executive on behalf of the
Corporation or the Partnership in the course of the Executive’s duties hereunder
upon the presentation by the Executive of appropriate vouchers therefore,
including a cell phone, portable computer, iPhone, iPad or equivalent devices,
professional licenses and organizations and conferences such as ICSC and NAREIT.

3.6 The Executive shall be entitled each year of this Agreement to paid vacation
in accordance with the Corporation’s or Partnership’s policies but not less than
four weeks plus personal and floating holidays (and a ratable number of sick
days), which if not taken during such year will be forfeited (unless the Board
of Directors requests postponement).



--------------------------------------------------------------------------------

3.7 If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 90 consecutive days, or for
shorter periods aggregating more than six months during the term of this
Agreement, to render the services contemplated hereunder, then the Corporation
or the Partnership, at either of their options, may terminate the term of
employment hereunder by notice from the Corporation or the Partnership, as the
case may be, to the Executive, effective on the giving of such notice. During
any period of disability of the Executive during the term hereof, the
Corporation shall continue to pay to the Executive the salary and bonus to which
the Executive is entitled pursuant to Sections 3.1 and 3.2 hereof.

3.8 In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.

3.9 Each of the Corporation and the Partnership shall have the right to obtain
for their respective benefit an appropriate life insurance policy on the life of
the Executive, naming the Corporation or the Partnership as the beneficiary. If
requested by the Corporation or the Partnership, the Executive agrees to
cooperate with the Corporation or the Partnership, as the case may be, in
obtaining such policy.

4. Severance Compensation Upon Termination of Employment.

4.1 Except as otherwise provided in Section 2.2 hereof, (a) if the Executive’s
employment with the Corporation or the Partnership is terminated by the
Corporation or Partnership, (i) other than for Cause; or (ii) pursuant to
Section 3.7 or 3.8; or (b) if the Executive’s employment with the Corporation or
the Partnership is terminated by the Executive for Good Reason; then the
Corporation and the Partnership shall:

(i) pay to the Executive as severance pay, on the 60th day following the
Executive’s termination of employment, a lump sum payment equal to 250% of the
sum of (x) the Executive’s annual base salary at the rate applicable on the date
of termination and (y) the Executive’s target annual bonus for the then-current
fiscal year;



--------------------------------------------------------------------------------

(ii) arrange to provide the Executive, for a 12-month period (or such shorter
period as the Executive may elect), with disability, accident and health
insurance substantially similar to those insurance benefits which the Executive
is receiving immediately prior to the date of termination to the extent
obtainable upon reasonable terms; provided, however, if it is not so obtainable
or would subject the Corporation or Partnership to any fines or penalties, the
Corporation shall pay to the Executive in cash the annual amount paid by the
Corporation or the Partnership for such benefits during the previous year of the
Executive’s employment as soon as reasonably practicable following such
determination (but in no event more than 60 days thereafter). Benefits otherwise
receivable by the Executive pursuant to this Section 4.1(ii) shall be reduced to
the extent comparable benefits are actually received by the Executive during
such 12-month period following Executive’s termination (or such shorter period
elected by the Executive), and any such benefits actually received by the
Executive shall be reported by the Executive to the Corporation; and

(iii) any options granted to the Executive to acquire common stock of the
Corporation, any restricted shares of common stock of the Corporation or
restricted stock units of the Corporation issued to the Executive, including the
Equity Awards, and any other equity awards granted to the Executive under any
employee benefit plan that have not vested shall immediately vest on such
termination. The portion of the Equity Awards that vests hereunder shall be
determined in accordance with Section 3.3(d).



--------------------------------------------------------------------------------

(iv) Moreover, in the event the Executive’s employment is terminated at any
point in either calendar year 2018 or 2019 due to a Change in Control as defined
in Section 2.4 herein, Executive shall be entitled to a minimum payment of
$3,750,000, inclusive of the severance pay set forth in Section 4.1(i).

(v) In the event that the Executive’s employment is terminated pursuant to
Section 3.7 or 3.8, the amount of any severance payable pursuant to this
Section 4.1 shall be reduced by any amounts payable to the Executive under any
life or disability insurance policy sponsored by the Corporation or the
Partnership.

4.2 Notwithstanding the foregoing, in the event that the Corporation or the
Partnership elects to terminate the Executive’s employment at the end of the
term of this Agreement, in lieu of the payments and benefits provided for in
Section 4.1, the Corporation and the Partnership shall pay to the Executive as
severance pay, on the 60th day following the Executive’s termination of
employment, a lump sum payment equal to 150% of the sum of (x) the Executive’s
annual base salary at the rate applicable on the date of termination and (y) the
Executive’s target annual bonus for the then-current fiscal year. For the
avoidance of doubt, no amounts shall be payable to the Executive under this
Section 4.2 in the event that the Executive terminates his employment with the
Corporation and the Partnership at the end of the term of this Agreement for any
reason. However, where the Executive terminates his employment with the
Corporation and the Partnership following the expiration of the term of this
Agreement due to the Corporation’s or the Partnership’s failure to continue to
provide the Executive with base salary and annual target bonus opportunity that
are in the aggregate at least as favorable as those contained in this Agreement
and/or the Corporation or the Partnership’s failure to negotiate in good faith
regarding equity incentive awards following of the expiration of the term of
this Agreement, then the Executive will be entitled to the payments under this
Section 4.2.



--------------------------------------------------------------------------------

4.3 The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor, except to the extent expressly provided in Section 4.1(ii) or
Section 4.1(v) above, shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by the Executive as a result of
employment by another employer or by insurance benefits after the date of
termination, or otherwise. In addition, except to the extent expressly provided
in Section 4.1(v) above, the provisions of this Agreement, and any payment
provided for hereunder, shall not reduce any amounts otherwise payable, or in
any way diminish the Executive’s existing rights, or rights which would accrue
solely as a result of the passage of time, under any benefit plan of the
Corporation or Partnership, or other contract, plan or arrangement, such that,
upon any termination, the Executive shall be entitled to all accrued and unpaid
compensation and benefits under any Corporation and/or Partnership benefit plan
or other contract, plan or arrangement, as well as under this Agreement.

4.4 Neither the Corporation or the Partnership shall be required to make the
payments or provide the benefits specified in Section 4.1 or Section 4.2 unless
the Executive executes and delivers to the Corporation or Partnership an
agreement releasing the Corporation, the Partnership, their subsidiaries and
affiliates, and their officers, directors, partners, managers, employees and
members (and the directors, trustees, officers, partners or employees of any
such direct or indirect entities) from all liability (other than any vested
benefits and the payments and benefits under this Agreement) arising from his
employment hereunder or the termination of that employment in substantially the
form attached hereto as Exhibit A and such agreement has become effective.



--------------------------------------------------------------------------------

5. Other Activities During Employment.

5.1 The Executive shall not during the term of this Agreement, without the prior
approval of the Board of Directors, undertake or engage in any other employment,
occupation or business enterprise. Subject to compliance with the provisions of
this Agreement, the Executive may engage in reasonable activities with respect
to personal investments of the Executive.

5.2 During the term of this Agreement, without the prior approval of the Board
of Directors, neither the Executive nor any entity in which he may be interested
as a partner, trustee, director, officer, employee, shareholder, option holder,
lender of money or guarantor, shall be engaged directly or indirectly in any
real estate development, leasing, marketing or management activities other than
through the Corporation and the Partnership; provided, however, that the
foregoing shall not be deemed to (a) prevent the Executive from investing in
securities if such class of securities in which the investment is so made is
listed on a national securities exchange or is issued by a company registered
under Section 12(g) of the Securities Exchange Act of 1934, so long as such
investment holdings do not, in the aggregate, constitute more than 1% of the
voting stock of any company’s securities or (b) prohibit passive investments,
subject to any limitations contained in subparagraph (a) above.

5.3 The Executive shall not, willfully or as a result of gross negligence, at
any time during this Agreement or after the termination thereof directly or
indirectly divulge, furnish, use, publish or make accessible to any person or
entity any Confidential Information (as hereinafter defined), except pursuant to
subpoena, court order or applicable law. Any records of Confidential Information
prepared by the Executive or which come into the Executive’s possession during
this Agreement are and remain the property of the Corporation or the
Partnership, as the case may be, and upon termination of the Executive’s
employment all such records and copies thereof shall be either left with or
returned to the Corporation or the Partnership, as the case may be.



--------------------------------------------------------------------------------

5.4 The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by the Executive as a
consequence of or through employment by the Corporation and the Partnership, not
generally known in the relevant trade or industry, about the Corporation’s or
the Partnership’s business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, copy, leasing, other printed matter, artwork, photographs,
reproductions, layout, finances, accounting, methods, processes, business plans,
contractors, lessee and supplier lists and records, potential lessee and
supplier lists, and contractor, lessee or supplier billing.

5.5 Nothing in this Agreement shall be interpreted or applied to prohibit the
Executive from making any good faith report to any governmental agency or other
governmental entity concerning any acts or omissions that the Executive may
believe to constitute a possible violation of federal or state law or making
other disclosures that are protected under the whistleblower provisions of
applicable federal or state law or regulation. In addition, for the avoidance of
doubt, pursuant to the federal Defend Trade Secrets Act of 2016, the Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.



--------------------------------------------------------------------------------

6. Post-Employment Activities.

6.1 During the term of employment hereunder, and absent any written waiver or
agreement to the contrary, for a period of 1 year after termination of
employment, regardless of the reason for such termination, the Executive shall
not directly or indirectly become employed by, act as a consultant to, or
otherwise render any services to any person, corporation, partnership or other
entity which is engaged in, or about to become engaged in, the retail shopping
center business or any other business which is competitive with the business of
the Corporation, the Partnership or any of their subsidiaries nor shall the
Executive use his talents to make any such business competitive with the
business of the Corporation, the Partnership or any of their subsidiaries. For
the purpose of this Section, a retail shopping center business or other business
shall be deemed to be competitive if it involves the ownership, operation,
leasing or management of any retail shopping centers which draw from the same
related trade area, which is deemed to be within a radius of 10 miles from the
location of (a) any then existing shopping centers of the Corporation, the
Partnership or any of their subsidiaries or (b) any proposed centers for which
the site is owned or under contract, is under construction or is actively being
negotiated. The Executive shall be deemed to be directly or indirectly engaged
in a business if the Executive participates therein as a director, officer,
stockholder, employee, agent, consultant, manager, salesman, partner or
individual proprietor, or as an investor who has made advances or loans,
contributions to capital or expenditures for the purchase of stock, or in any
capacity or manner whatsoever; provided, however, that the foregoing shall not
be deemed to prevent the Executive from investing in securities if such class of
securities in which the investment is so made is listed on a national securities
exchange or is issued by a company registered under Section 12(g) of the
Securities Exchange Act of 1934, so long as such investment holdings do not, in
the aggregate, constitute more than 1% of the voting stock of any company’s
securities.



--------------------------------------------------------------------------------

6.2 The Executive acknowledges that the Executive has been employed for the
Executive’s special talents and that Executive’s leaving the employ of the
Corporation and the Partnership would seriously hamper the business of the
Corporation and the Partnership. The Executive agrees that the Corporation and
the Partnership shall each be entitled to injunctive relief, in addition to all
remedies permitted by law, to enforce the provisions of Sections 5 and 6 hereof.
The Executive further acknowledges that the Executive’s training, experience and
technical skills are of such breadth that they can be employed to advantage in
other areas which are not competitive with the present business of the
Corporation and the Partnership and consequently the foregoing obligation will
not unreasonably impair the Executive’s ability to engage in business activity
after the termination of the Executive’s present employment.

6.3 The Executive will not, during the period of employment and for 1 year after
termination of employment, regardless of the reason for such termination, hire
or offer to hire or entice away or in any other manner persuade or attempt to
persuade, either in Executive’s individual capacity or as agent for another, any
of the Corporation’s, the Partnership’s or any of their subsidiaries’ officers,
employees or agents to discontinue their relationship with the Corporation, the
Partnership or any of their subsidiaries nor divert or attempt to divert from
the Corporation, the Partnership or any of their subsidiaries any business
whatsoever by influencing or attempting to influence any contractor, lessee or
supplier of the Corporation, the Partnership or any of their subsidiaries.



--------------------------------------------------------------------------------

7. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Corporation, the Partnership and their successors and assigns, and upon the
Executive and the Executive’s heirs, executors, administrators and legal
representatives. The Corporation and the Partnership will require any successor
or assign to all or substantially all of their business or assets to assume and
perform this Agreement in the same manner and to the same extent that the
Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.

8. No Third-Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 7 hereof.

9. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10. Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.



--------------------------------------------------------------------------------

11. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when delivered by hand, when delivered by
commercial courier service or three days after mailed by registered or certified
mail, addressed to the address below stated of the party to which notice is
given, or to such changed address as such party may have fixed by notice.

 

To the Corporation

or the Partnership:

  

Cedar Realty Trust, Inc.

44 South Bayles Avenue

Port Washington, NY 11050

Attn: Chairman of the Board

To the Executive:   

Bruce J. Schanzer

22 Bayeau Road

New Rochelle, NY 10804

provided, however, that any notice of change of address shall be effective only
upon receipt.

12. Waivers. If any party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

13. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning the subject matter, including the
Original Agreement and the 2016 Agreement. This Agreement may not be amended,
supplemented, cancelled or discharged except by written instrument executed by
the parties hereto.

14. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.

15. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the same
counterpart.



--------------------------------------------------------------------------------

16. Arbitration. Mindful of the high cost of litigation, not only in dollars but
time and energy as well, the parties intend to and do hereby establish a quick,
final and binding out-of-court dispute resolution procedure to be followed in
the unlikely event any controversy should arise out of or concerning the
performance of this Agreement. Accordingly, the parties do hereby covenant and
agree that any controversy, dispute or claim of whatever nature arising out of,
in connection with or in relation to the interpretation, performance or breach
of this Agreement, including any claim based on contract, tort or statute, shall
be settled, at the request of any party to this Agreement, through arbitration
by a dispute resolution process administered by JAMS or any other mutually
agreed upon arbitration firm involving final and binding arbitration conducted
at a location determined by the arbitrator in New York City administered by and
in accordance with the then existing rules of practice and procedure of such
arbitration firm and judgment upon any award rendered by the arbitrator may be
entered by any state or federal court having jurisdiction thereof; provided,
however, that the Corporation and the Partnership shall be entitled to seek
judicial relief to enforce the provisions of Sections 5 and 6 of this Agreement.
Each party shall bear its own costs and expenses in connection with any such
dispute; provided, however, that if the arbitrator or court determines that the
Executive has prevailed with respect to at least one material issue, the
Corporation shall reimburse the Executive for his costs and expenses relating to
such dispute (including reasonable legal fees and arbitration expenses). Any
such reimbursements shall be made no later than December 31 of the year
following the year in which the Executive incurs the related expense. Any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.



--------------------------------------------------------------------------------

17. Indemnification. During this Agreement and thereafter, the Corporation and
the Partnership shall indemnify the Executive to the fullest extent permitted by
law against any judgments, fine, amounts paid in settlement and reasonable
expenses (including attorneys’ fees) in connection with any claim, action or
proceeding (whether civil or criminal) against the Executive as a result of the
Executive serving as an officer or director of the Corporation or the
Partnership, in or with regard to any other entity, employee benefit plan or
enterprise (other than arising out of the Executive’s act of willful misconduct,
gross negligence, misappropriation of funds, fraud or breach of this Agreement).
This indemnification shall be in addition to, and not in lieu of, any other
indemnification the Executive shall be entitled to pursuant to the Corporation’s
or Partnership’s Articles of Incorporation, By-Laws, Agreement of Limited
Partnership or otherwise. Following the Executive’s termination of employment,
the Corporation and the Partnership shall continue to cover the Executive under
the then existing director’s and officer’s insurance, if any, for the period
during which the Executive may be subject to potential liability for any claim,
action or proceeding (whether civil or criminal) as a result of his service as
an officer or director of the Corporation or the Partnership or in any capacity
at the request of the Corporation or the Partnership, in or with regard to any
other entity, employee benefit plan or enterprise on the same terms such
coverage was provided during this Agreement, at the highest level then
maintained for any then current or former officer or director.

18. Withholding. All payments and benefits under this Agreement shall be made
subject to applicable withholding, and the Corporation and/or Partnership, as
applicable, shall withhold from any payments or benefits under this Agreement
all federal, state and local income, payroll, excise and other taxes, as the
Corporation or Partnership believes it is required to withhold pursuant to any
law or governmental rule or regulation. Except as specifically provided
otherwise in this Agreement, the Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment and benefits received under this Agreement.



--------------------------------------------------------------------------------

19. Interpretation. In the event of a dispute over the meaning of this Agreement
or any provision thereof, neither party shall be entitled to any presumption of
correctness in favor of the interpretation advanced by such party or against the
interpretation advanced by the other party.

20. Survival of Terms. The provisions of this Agreement shall survive the
termination of this Agreement to the extent consistent with, or necessary to
carry out, the purposes thereof.

21. No Limitations. The Executive represents his employment by the Corporation
and Partnership hereunder does not conflict with, or breach, any
confidentiality, non-competition or other agreement, express or implied, to
which he is a party or to which he may be subject.

22. Document and Property Surrender. Upon the termination of the Executive’s
employment for any reason, the Executive shall immediately surrender and deliver
to the Corporation and Partnership, all documents, correspondence and any other
information, of any type whatsoever, from the Corporation, Partnership or any of
their agents, servants, employees, that came into the Executive’s possession by
any means whatsoever, during the course of employment and shall not retain any
copies thereof and shall return all property of the Corporation and the
Partnership, including, but not limited to, any computers, cell phones, handheld
devices, credit cards, office keys, security passes or identification cards in
the Executive’s possession.



--------------------------------------------------------------------------------

23. Section 409A.

23.1 It is the intention of the Corporation and the Partnership that all
payments and benefits under this Agreement shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under
Section 409A, to the extent applicable. Any ambiguity in this Agreement shall be
interpreted to comply with the above. The Executive acknowledges that the
Corporation and the Partnership have made no representations as to the treatment
of the compensation and benefits provided hereunder and the Executive has been
advised to obtain his own tax advice.

23.2 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A.

23.3 To the extent that any payment or benefit described in this Agreement
constitutes “nonqualified deferred compensation” under Section 409A, then, for
all purposes under this Agreement, any iteration of the word “termination”
(e.g., “terminated”) with respect to the Executive’s employment, shall mean a
separation from service within the meaning of Section 409A.

23.4 Notwithstanding anything in this Agreement to the contrary, in the event
the stock of the Corporation is publicly traded on an established securities
market or otherwise and the Executive is a “specified employee” (as determined
under the Corporation’s administrative procedure for such determinations, in
accordance with Section 409A) at the time of the Executive’s termination of
employment, any payments under this Agreement that are deemed to be deferred
compensation subject to Section 409A shall not be paid or begin payment until
the earlier of (i) the Executive’s death or (ii) the first payroll date
following the six (6) month anniversary of the Executive’s date of termination
of employment.



--------------------------------------------------------------------------------

23.5 Any reimbursements provided under this Agreement (i) shall be made no later
than the December 31st following the year in which such expenses are incurred,
or such earlier date as provided under any plan or policy of the Corporation or
Partnership, as applicable, (ii) during one taxable year shall not affect the
amount of the expense reimbursement during any other taxable year, and
(iii) shall not be subject to liquidation or exchange for another benefit.

24. Section 280G.

24.1 Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Corporation or the Partnership to the
Executive or for the Executive’s benefit pursuant to the terms of this Agreement
or otherwise (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and would, but for this Section 24 be subject to
the excise tax imposed under Section 4999 of the Code (or any successor
provision thereto) or any similar tax imposed by state or local law or any
interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.



--------------------------------------------------------------------------------

24.2 Any such reduction shall be made in accordance with Section 409A and the
following: (a) the Covered Payments which do not constitute nonqualified
deferred compensation subject to Section 409A shall be reduced first; and
(b) all other Covered Payments shall then be reduced as follows: (i) cash
payments shall be reduced before non-cash payments; and (ii) payments to be made
on a later payment date shall be reduced before payments to be made on an
earlier payment date.

24.3 Any determination required under this Section 24 shall be made in writing
in good faith by a nationally recognized accounting firm selected by the
Corporation and the Partnership that is reasonably acceptable to the Executive
(the “Accountants”), which shall provide detailed supporting calculations to the
Corporation and the Partnership, and the Executive as requested by the
Corporation and the Partnership, or the Executive. The Corporation and the
Partnership, and the Executive shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 24. For purposes of making the
calculations and determinations required by this Section 24, the Accountants may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on the Corporation and the
Partnership, and the Executive. The Corporation and the Partnership shall be
responsible for all fees and expenses incurred by the Accountants in connection
with the calculations required by this Section 24.



--------------------------------------------------------------------------------

24.4 It is possible that after the determinations and selections made pursuant
to this Section 24 the Executive will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 24 (“Overpayment”) or
less than the amount provided under this Section 24 (“Underpayment”).

24.5 In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Corporation
and the Partnership, or the Executive which the Accountants believe has a high
probability of success, that an Overpayment has been made or (B) it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved that an
Overpayment has been made, then the Executive shall pay any such Overpayment to
the Corporation and the Partnership, together with interest at the applicable
federal rate (as defined in Section 7872(f)(2)(A) of the Code) from the date of
the Executive’s receipt of the Overpayment until the date of repayment.

24.6 In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Corporation and the
Partnership to or for the benefit of the Executive, together with interest at
the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code),
from the date the amount would have otherwise been paid to the Executive until
the payment date.



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Cedar Realty Trust, Inc. By:   /s/ Roger M. Widmann   Roger M. Widmann, Chairman
of the Board Cedar Realty Trust Partnership, L.P. By:  

Cedar Realty Trust, Inc.

General Partner

By:   /s/ Roger M. Widmann   Roger M. Widmann, Chairman of the Board

/s/ Bruce J. Schanzer

Bruce J. Schanzer